



Exhibit 10.1


Coeur Mining, Inc.
104 S. Michigan Ave., Suite 900
Chicago, IL 60603


February 28, 2019


Ag-Mining Investments, AB
c/o Citco Sweden AB, Stureplan 4C, 4 tr
114 35, Stockholm, Sweden
Attention: Ole Sorensen
Ladies and Gentlemen:
Reference is made to (i) the Share Purchase Agreement, dated December 22, 2017,
by and among Coeur Mining, Inc., a Delaware corporation (“Coeur”), Coeur South
America Corp., a Delaware corporation (“CSA”), Coeur Explorations, Inc., an
Idaho corporation (“CEE” and together with CSA and Coeur, the “Sellers”),
Empresa Minera Manquiri S.A., a Bolivian sociedad anónima (the “Company”) and
Ag-Mining Investments, AB (formerly NewCo 4714 Sweden AB under change of name to
Argentum Investment AB) (“Buyer”), as amended on February 16, 2018 (the “Share
Purchase Agreement”), (ii) the Net Smelter Returns Royalty Agreement, dated
February 28, 2018, by and between Coeur and Buyer (the “NSR Agreement”), (iii)
the Second Amended and Restated Promissory Note, dated September 25, 2018, from
the Buyer in favor of Coeur, with a principal amount of $9,979,874.42 (the
“Coeur Note”), (iv) the Second Amended and Restated Promissory Note, dated
September 25, 2018, from the Buyer in favor of CSA, with a principal amount of
$805.02 (the “CSA Note”), (v) the Second Amended and Restated Promissory Note,
dated September 25, 2018, from the Buyer in favor of CEE, with a principal
amount of $19,320.56 (the “CEE Note” and together with the CSA Note and the
Coeur Note, the “Notes”), (vi) the Guaranty Agreement, dated February 28, 2018,
made by the Company in favor of the Sellers (the “Guaranty Agreement”), (vii)
the Transition Services Agreement, dated February 28, 2018, by and between Coeur
and Buyer (the “Transition Services Agreement”) and (viii) that certain letter
agreement (the “September Letter Agreement”), dated September 25, 2018, among
the Sellers on the one hand and Buyer and the Company on the other hand.
In consideration of the mutual covenants and agreements herein contained and
intending to be legally bound hereby, the parties agree as follows:
1.With respect to the Notes:
a.On or before February 28, 2019, and as a condition precedent to the
effectiveness of this letter:
i.
the Buyer shall make an aggregate payment to the Sellers of US$2,000,000 by wire
transfer of immediately available funds, in respect of the Notes (the “Initial
Note Prepayment Amount”); and

ii.
Buyer shall deliver the operational management report (as such term is defined
in the September Letter Agreement) for each month from and including September
2018 through January 2019 and the twelve-month mine plan for San Bartolomé.






--------------------------------------------------------------------------------





b.The remaining US$4,000,000 principal balance of the Notes after payment of the
Initial Note Prepayment Amount shall be paid in full as follows (the “Final Note
Prepayment Amounts” and, together with the Initial Note Prepayment Amount, the
“Note Prepayment Amounts”):
i.
On or prior to March 31, 2019, the Buyer shall make an aggregate payment to the
Sellers of US$2,000,000 by wire transfer of immediately available funds; and

ii.
On or prior to April 30, 2019, the Buyer shall make an aggregate payment to the
Sellers of US$2,000,000 by wire transfer of immediately available funds.

c.Upon the mutual execution of this letter agreement and satisfaction of the
conditions precedent described in Section 1(a) above, (i) the obligations of the
Sellers, Company and Buyers under the Share Purchase Agreement (or the September
Letter Agreement, solely as it pertains to the Share Purchase Agreement) shall
be terminated with no further action required by any party thereto and without
any liability in connection therewith (including, for the avoidance of doubt,
the matter described in the letter dated February 21, 2019 from Buyer to the
Sellers and in Sellers’ response letter dated February 22, 2019) and (ii) the
Company’s obligations pursuant to Paragraph 7 and Paragraph 8 (solely with
respect to the Notes) of the September Letter Agreement shall terminate. Upon
receipt by the Sellers of the Final Note Prepayment Amounts, (i) the Notes shall
be deemed to be paid in full, and Buyer shall have no further obligations
thereunder and (ii) the Guaranty Agreement shall be terminated, and the Company
shall have no further obligations thereunder.
d. Notwithstanding the foregoing, the Notes and the Guaranty Agreement shall be
reinstated, all as though such payment had not been made, if at any time (i) any
portion of the Note Prepayment Amounts are rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be restored or returned
by any Seller in connection with any bankruptcy, reorganization or similar
proceeding involving Buyer, the Company or otherwise, (ii) any claim is ever
made, either by Buyer or any other party, for the repayment or return of all or
any portion of the Note Prepayment Amounts, and Sellers return any part of said
funds by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over Sellers, or any settlement or compromise of any
such claim between Sellers and Buyer.
2.With respect to the NSR Agreement:
a.From the date hereof until October 31, 2019 (the “Option Period”), Buyer (or
an affiliate of Buyer reasonably acceptable to Coeur) shall have a non-exclusive
option (the “Option”) to acquire or terminate the NSR Agreement, including its
obligations to pay the net smelter returns royalty granted thereunder (the
“NSR”), by making a payment to Coeur of US$4,750,000 by wire transfer of
immediately available funds, (the “NSR Payment Amount”). Buyer may exercise the
Option by providing advance written notice to Coeur by October 28, 2019 of its
intention to exercise the Option and shall pay the NSR Payment Amount no later
than three (3) business days following the date of such notice. For the
avoidance of doubt, Coeur shall continue to have the right during the Option
Period to transfer its rights under the NSR Agreement to a third party, in
accordance with the terms of the NSR Agreement (any such transfer, a “Third
Party NSR Transfer”), and upon the effectiveness of any such Third Party NSR
Transfer the Option shall terminate immediately and without further action by
any party.
b.During the Option Period, Coeur’s rights pursuant to Section 3.2 of the NSR
Agreement shall be suspended. If Buyer does not exercise the Option and pay the
NSR Payment Amount to Coeur during the Option Period, or if Coeur completes a
Third Party NSR Transfer before Buyer exercises the Option as contemplated by
Paragraph 2a above, Buyer’s obligations to pay the NSR under the NSR Agreement,
shall resume for the quarterly period beginning on July 1, 2019 and ending
September 30, 2019 and such payment shall be payable on the date of expiration
of the Option Period.





--------------------------------------------------------------------------------





c.Except in connection with a purchase of the NSR Agreement by Buyer or an
affiliate of Buyer in accordance with clause (a) above, upon receipt by Coeur of
the NSR Payment Amount in accordance with clause (a) above at any time prior to
a Third Party NSR Transfer, Section 1.2 of the NSR Agreement shall be amended
such that the term of the NSR Agreement shall expire on the date of Coeur’s
receipt of the NSR Payment Amount. Coeur and Buyer agree that upon receipt of
the NSR Payment Amount before the effectiveness of any Third Party NSR Transfer:
(1) except in connection with a purchase of the NSR Agreement by Buyer or an
affiliate of Buyer in accordance with clause (a) above, Buyer shall have no
further rights or payment obligations under the NSR Agreement, (2) the Company
shall have no further obligations pursuant to Paragraph 8 of the September
Letter Agreement, and (3) Coeur shall have no remaining rights or obligations
under the NSR Agreement. In connection with a purchase of the NSR Agreement by
Buyer or an affiliate of Buyer in accordance with clause (a) above, concurrently
with the payment of the NSR Payment Amount, Coeur and Buyer (or such affiliate
of Buyer) shall execute and deliver to each other an assignment of rights
reasonably acceptable to Coeur and Buyer.
3.Notwithstanding the termination of the obligations hereunder, each of the
parties agrees that the Transition Services Agreement shall remain in full force
and effect in accordance with its terms as amended by this letter agreement.
Capitalized terms used in this paragraph 3 but not otherwise defined shall have
the meanings given to them in the Transition Services Agreement. Coeur and Buyer
acknowledge that: (a) item 1 of the “Information Technology Transitional
Services” section of Exhibit A to the Transition Services Agreement (the “IT
Services Schedule”) includes the obligation of Seller to provide Buyer with a
copy (known as a “clone instance”) of the Oracle Software used by the Company
immediately prior to the Closing, such clone instance to be separate from and
not connected in any way to the information technology systems of Coeur and its
Affiliates, to facilitate the Company’s continuous operation of the Oracle
Software during the IT Term; (b) Buyer has informed Coeur that Buyer has engaged
a third party service provider, at the cost of Buyer, to use a version of the
clone instance that currently is being created by IT Convergence Inc. (“ITC”)
that can be utilized by the Company after the end of the IT Term (the “Buyer’s
Clone Instance”); (c) on December 20, 2018, the Company and ITC executed a
Service Order (as amended on February 8, 2019) to create Buyer’s Clone Instance,
which shall be independent from Coeur and its Affiliates and shall not contain
any information of Coeur or its Affiliates; (d) Buyer requires the extension of
the IT Term for (i) ITC to create, finalize and deliver Buyer’s Clone Instance
(including Coeur’s revisions and approvals thereof, including deletion of all
information of Coeur and its Affiliates) to Buyer and/or the Company and (ii)
Buyer’s third party services provider to finalize the tests, installation and
configuration of the Oracle E-Business Suite Software in the Company (the
“Installation of the ERP”); (e) Coeur and Buyer hereby agree, at the sole cost
of Buyer, that items 1 and 2 of the IT Services Schedule (the “Specified IT
Services”) will be extended until the first to occur of (i) the Installation of
the ERP (the estimated time for the Installation of the ERP is two months after
ITC delivers Buyer’s Clone Instance to the Company) and (ii) July 31, 2019 (the
“Expiration Date”); provided, that if the Installation of the ERP has not
occurred on or prior to the Expiration Date, Coeur will promptly transfer
ownership of Buyer’s Clone Instance to Buyer and/or the Company and, thereafter
(A) Coeur shall have no further obligations to provide the Specified IT Services
to the Buyer or the Company and (B) the Buyer and/or the Company will be fully
responsible for paying ITC directly for any Specified IT Services; provided,
further, that with respect to item 1 of the IT Services Schedule, Buyer will no
longer have access to Coeur’s license for the Oracle Software from and after
March 1, 2019. For the avoidance of doubt, items 3, 4 and 5 of the IT Services
Schedule shall not be extended beyond the IT Term, and, to the extent Buyer
intends to continue using some or all of the software described in items 4 or 5
of the IT Services Schedule in the “clone instance” after February 28, 2019,
Buyer’s use thereof shall be in accordance with a license for such software
between Buyer and an authorized distributor thereof. As a condition precedent to
the effectiveness of this paragraph 3, on or prior to February 28, 2019, Buyer
shall make an aggregate payment to Coeur of all amounts currently outstanding
under the Transition Services Agreement, as set forth on Schedule A hereto.





--------------------------------------------------------------------------------





4.This letter agreement may be executed in two or more counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. This letter agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.
5.This letter agreement and all disputes or controversies arising out of or
relating to this letter agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.
Each party agrees that in addition to other remedies the other party shall be
entitled to at law or equity, the other party shall be entitled to an injunction
or injunctions to prevent breaches of this letter agreement and to enforce
specifically the terms and provisions of this letter agreement exclusively in
the Court of Chancery or other federal or state courts of the State of Delaware.
[The remainder of this page is intentionally left blank.]



















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties have caused this letter agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.


 
COEUR MINING, INC.
 
 
 
By: /s/ Mitchell J. Krebs
 
Name:    Mitchell J. Krebs
Title:    President & Chief Executive Officer
 
 
 
COEUR SOUTH AMERICA CORP.
 
 
 
By: /s/ Mitchell J. Krebs
 
Name:    Mitchell J. Krebs
Title:    President
 
 
 
COEUR EXPLORATIONS, INC.
 
 
 
By: /s/ Mitchell J. Krebs
 
Name:    Mitchell J. Krebs
Title:    President
 
 
 
EMPRESA MINERA MANQUIRI S.A.
 
 
 
By: /s/ Humberto Rada
 
Name:    Humberto Rada
Title: President
 
 
 
AG-MINING INVESTMENTS, AB (FORMERLY NEWCO 4714 SWEDEN AB UNDER CHANGE OF NAME TO
ARGENTUM INVESTMENT AB
 
 
 
By:  /s/ Alberto Morales
 
Name:    Alberto Morales
Title: Legal Representative
















--------------------------------------------------------------------------------





SCHEDULE A
IT SERVICES PAYMENTS
1. Coeur Invoice # 41-103118, dated 10/31/2018, for US$5,490.59.
2. Coeur Invoice # 41-103119, dated 01/31/2019, for US$6,836.75.
3. Coeur Invoice # 41-022819, dated 2/27/2019, for US$5,490.59.





































